          Case 3:18-cv-00509-RS Document 57 Filed 07/24/19 Page 1 of 1




                       UNITED STATES COURT OF APPEALS
                              FOR THE NINTH CIRCUIT
                 Form 1. Notice of Appeal from a Judgment or Order of a
                               United States District Court
Name of U.S. District Court:                I Northern      District of California

U.S. District Court case number:  I l 8-cv-00509-RS
                                  L------;=::=================
Date case was first filed in U.S. District Court: I 01/23/2018
                                                                  :=::=================
Date of judgment or order you are appealing:                      ._I   _o_7_11_2_12_0_1_9
                                                                                  _______                __,
Fee paid for appeal? (appeal fees ,ire paid at the US . District Court)
(e',   Yes   r    No      r    IFP was granted by U.S. District Court

List all Appellants (List eachparty filing the appeal. Do not use "et al. "or other abbreviations.)
   LTTB LLC




Is this a cross-appeal?         r   Yes       Ce'No
If Yes, what is the first appeal case number?

Was there a previous appeal in this case?                    r   Yes        r. No
If Yes, what is the prior appeal case number?

Your mailing address:
lskaggs Faucette LLP

lone Embarcadero Center, Suite 500

City: lsan Francisco                          J State:   e=1 Zip             Code: ~J9_4_1
                                                                                       _11
                                                                                        _____              ~
Prisoner Inmate or A Number (if applicable):

Signature        I /s/ Jeffrey E. Faucette                               I Date   jJul 24, 2019
        Complete and.file with 1he artached represenration statemenl in the US District Court
                       Feedbackor quesrionsabout rhisform? limail 11sat for111s1?.i
                                                                              lm2..Ji.J£0J~

Form 1                                                                                        Rev. 12/01/2018
